COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 L&F DISTRIBUTORS, LLC,                                          No. 08-19-00076-CV
                                               §
                              Appellant,                           Appeal from the
                                               §
 V.                                                              327th District Court
                                               §
 FERNANDO CARRASCO, JR.,                                       of El Paso County, Texas
                                               §
                              Appellee.                         (TC# 2017-DCV-3768)
                                               §

                                MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss the appeal because the trial court has

entered an order which renders the appeal moot. See TEX.R.APP.P. 42.1(a)(1). We grant the

motion and dismiss the appeal as moot.      Costs of the appeal are taxed against Appellant.

TEX.R.APP.P. 42.1(d).



July 5, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.